DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3, 5-14, 16-22, 24 has been reviewed and are addressed below. Claims 4, 15 and 23 has been cancelled.

Response to Amendment/Arguments
Applicant’s amendment filed on 3-8-21 has been reviewed and are addressed below.
Applicant argues that the computerized method is not similar to any type of fundamental economic principle or managing behaviors or interactions between people. Examiner respectfully disagrees. The patient healthcare events specifically, inpatient admission, emergency room visit or outpatient ancillary service are considered abstract idea since this is since those data are gathered using a person and a computer (see Oct 2019 PEG update page 5 “(certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the subgroupings.)
Applicant argues that the specification addresses problems concerning the provision of medical care based on the needs of the patient. Examiner respectfully disagrees. The solution does not improve the computer system itself, rather the system indicates that the patient healthcare event is potentially preventable. This is similar to printing a report.
Applicant cites Bascom to argue that the claims provide improvement to technical process of healthcare data processing in the provision of medical care, examiner respectfully disagree. Unlike in Bascom the instant claim uses generic computer components to execute the process and the generic computer components have a generic arrangement. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14, 16-22, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1,12 and 24 recite “determining by the one or more computer processors and based on one or more healthcare codes and the one or more determined patient factors associated with the healthcare event, whether the healthcare event is potentially preventable healthcare event” however there is no algorithm or description as to what constitutes as “potentially preventable”. Applicant’s specification recite in paragraph 40 “preventable event module 120 may then determine whether a current healthcare event is a potentially preventable healthcare event based on the one or more healthcare codes and determined patient factors associated with the current healthcare event. As alluded to above, each of patient factors may indicate either that a current healthcare event is a potentially preventable healthcare event or that the current 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-14, 16-22, 24are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended claim recites that the healthcare event one of inpatient admission, then the factors is one of determining a healthcare event (inpatient admission) Examiner is unclear how the same input can be used to determine that the inpatient admission is preventable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-14, 16-22, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-24 are drawn to method, system and non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 12, and 24 recite “receiving patient healthcare data, wherein the patient healthcare data includes one or more healthcare codes and represents a patient healthcare event, the patient healthcare event comprises of an inpatient admission, an emergency room visit or an outpatient ancillary service”, “determining based on the one or more healthcare codes, one or more patient factors associated with the patient healthcare event wherein the determining one or more patient factors comprises one or more of determining a stage and extent of comorbid disease for the patient healthcare event, determining a determined location of residence for the patient healthcare event, determining a type of healthcare event; determining a sequence of services for patient healthcare event and determining a clinical necessity for services the patient healthcare event”, “determining based on the one or more healthcare codes and the one or more determined patient factors associated with the 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by performing statistical analysis and updating the model and outputting treatment recommendation. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computers”, “system”, “processor”, “memory”, “device”, “computer readable storage medium”, “computer processors”  which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to 
The claims recite the additional element of “receiving patient healthcare data…”, “storing the generated metrics”, “storing the initial reimbursement rate”, “outputting an indication that the patient healthcare event is potentially preventable…”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 5, where “computerized healthcare system for processing healthcare data, the system comprising a computer that includes a processor and a memory, wherein the processor is configured to: receive patient healthcare data, wherein the patient healthcare data represents a healthcare event and includes one or more healthcare codes, determine, based on the one or more healthcare codes, one or more patient factors associated with the healthcare event, and determine, based on the one or more healthcare codes and the one or more patient factors associated with the healthcare event, whether the healthcare event is a potentially preventable healthcare event, wherein the healthcare event comprises one of: an inpatient admission, an emergency room visit, and an outpatient ancillary service”
paragraph 124, that “techniques of this disclosure may be implemented in a wide variety of computer devices, such as servers, laptop computers, desktop computers, notebook computers, tablet computers, hand-held computers, smart phones, and the like”.
paragraph 125 recites that the “computer-readable medium may comprise a tangible computer-readable storage medium and may form part of a computer program product, which 

The claims recite the additional element of “receiving patient healthcare data…”, “storing the generated metrics”, “storing the initial reimbursement rate”, “outputting an indication that the patient healthcare event is potentially preventable…”,which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11, 13-22 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626